EDWARD D. MULALLY, Judge
(dissenting).
I respectfully dissent. I am not persuaded that complainant information on police internal affairs complaint forms is public government data. The Minnesota Supreme Court has spoken to this problem most recently in Erickson v. MacArthur, 414 N.W.2d 406 (Minn.1987).
Running through Erickson is the court’s continuing admonition that the privacy interests of citizens who provide information that becomes a part of an internal affairs investigation should be protected. The court observes that statements taken as part of an internal affairs investigation to determine whether disciplinary action is warranted against a police officer probably constitutes private personnel data under Minn.Stat. § 13.43. Erickson, 414 N.W.2d at 408. In the interest of encouraging legitimate complaints relative to improper conduct on the part of police officers, the names of complainants should not be subject to uncontrolled public scrutiny, but *155should be released only for reasons relating to legitimate public purpose.
Erickson involved a right of discovery of witnesses’ statements for purposes of civil litigation that arose out of an incident that was the subject of an internal affairs proceeding. However, here the concept is basically the same, and provides an even stronger case for privacy.
There is little difference between a citizen who provides information to police investigators for use in an internal affairs investigation, and a citizen who initiates the investigation by making the complaint.
What respondent is attempting is discovery, but without even the justification of a valid use of the information in either criminal or civil litigation.
Private or nonpublic data may be released pursuant to a court order. Minn. Stat. § 13.03, subd. 4. However, the two-tiered procedure to determine if a court order permitting discovery is warranted is outlined in Minn.Stat. § 13.03, subd. 6. If it is found that the data are in fact discoverable, then it shall further be determined “whether the benefit to the party seeking access to the data outweighs any harm to the confidentiality interests of the agency maintaining the data, or of any person who has provided that data or who is the subject of the data, or to the privacy interest of an individual identified in the data.” Minn.Stat. § 13.03, subd. 6. Applying the Erickson balancing test to the facts before us, it appears that respondent’s interest in obtaining the names of the complainants fails at both the basic level of discoverability, as well as the level of benefit to the party seeking release of the data. Respondent’s interest in obtaining the names of complainants who, during the past 10 year period, made complaints against police officers is not for the purpose of obtaining information necessary for litigation. Rather, his interest amounts to little more than a desire to further his own purposes, or satisfy his own curiosity, and is far outweighed by the Erickson policy of protecting the privacy of citizens who make complaints and provide information that may become the subject of an internal affairs investigation.
I believe that Erickson is not distinguishable, and under its holding respondent has failed to establish even a minimal case that warrants release of the information he seeks. I would reverse the ruling of the trial court.